DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 

1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 10 have been amended, claims 11 and 12 have been canceled, claims 1 – 10 and 13 -14 are now pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7, 8, 10, 13 ad 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sendai et al. (US 2016/0188283).
As to claim 1, Sendai discloses a display control device comprising: at least one memory storing instructions (storing unit 120 of fig. 2); and at least one processor configured to execute the instructions stored in the memory (CPU 140 of fig. 2) to: perform control so as to display a page (displaying whiteboard WB in the VR page of fig. 6), which is being displayed in a real space (characters written on a whiteboard WB by the teacher TE [0074]), in a first material as a presentation material used in a presentation by a presenter in a first position in a virtual reality space (displaying whiteboard WB in the region PN as shown in fig. 6); perform control so as to display a second material in a second position which is different from the first position in the virtual reality space (combined image CI1 displayed in the image display largest region PN [0074]); acquire first operation input information as operation input information which is input by a viewer experiencing the virtual reality space and which is about display of the second material (sound processing unit 170 acquires sound set as operation for selecting the trigger image (step S15) [0075]); and wherein change a display manner of the second material based on the first operation input information (If the set sound is acquired (YES in step S15), the image setting unit 165 causes the image display unit 20 to display, in the image display largest region PN, a combined image CI2 including an execution function image of the function “Menu” stored in the first layer FR1 of the image storing unit 122 (step S17) [0075]).

As to claim 2 (dependent on 1), Sendai discloses the display control device, wherein the processor is further configured to execute the instructions to acquire second operation input information as operation input information which is input by a viewer experiencing the virtual reality space and which designates an explication object in a content of the second material (When the combined image CI2 including the image IMG2 is selected, as shown in FIG. 8, the selection group image IG1 including the images respectively associated with the plurality of functions stored in the second layer FR2 associated with the image IMG2 and images indicating colors associated with the images is displayed in the image display largest region PN [0080]), and display explication information as information explicating the explication object in the virtual reality space based on the second operation input information (display selection group image IG1 of fig. 8 according to second layer FR2 of fig. 8 and 3).

As to claim 3 (dependent on 2), Sendai discloses the display control device, wherein the processor is further configured to execute the instructions to acquire third operation input information as operation input information which is input by a viewer experiencing the virtual reality space and which designates an explication level (performing further selection operation [0081 – 0082]), and perform switching to display of explication information at a level corresponding to the third operation input information (switching displayed image to layer FR4 of fig. 3 [0081 – 0082]).

As to claim 7 (dependent on 1), Sendai discloses the display control device, wherein the processor is further configured to execute the instructions to change pages of the second material as display objects based on the first operation input information (as shown in figs, 6 and 7, second material is changed from IMG1 to IMG2 based on sound processing unit 170 acquiring sound set as operation for selecting the trigger image (step S15) [0075]).

As to claim 8 (dependent on 1), Sendai discloses the display control device, wherein the processor is further configured to execute the instructions to change at least either one of a display size of the second material or a display position of the second material based on the first operation input information (based on sound processing unit 170 acquiring sound set as operation for selecting the trigger image (step S15) [0075] second material is changed from IMG1 to IMG2 as shown in figs. 6 and 7, where position and size of IMG1 of fig. 6 is changed to size and position of IMG2 of fig. 7).

As to claim 10 (dependent on 1), Sendai discloses the display control device, wherein the second material is a different material from the presentation material (IMG1 is different form WD of fig. 6).

As to claim 13, Sendai discloses a display control method comprising: displaying a page (displaying whiteboard WB in the VR page of fig. 6), which is being displayed in a real space (characters written on a whiteboard WB by the teacher TE [0074]), in a first material as a presentation material used in a presentation by a presenter in a first position in a virtual reality space (displaying whiteboard WB in the region PN as shown in fig. 6); displaying a second material in a second position which is different from the first position in the virtual reality space (combined image CI1 displayed in the image display largest region PN [0074]); and changing a display manner of the second material (displaying combined image CI2 [0075]) based on first operation input information as operation input information which is input by a viewer experiencing the virtual reality space (sound processing unit 170 acquires sound set as operation for selecting the trigger image (step S15) [0075]) and which is about display of the second material (If the set sound is acquired (YES in step S15), the image setting unit 165 causes the image display unit 20 to display, in the image display largest region PN, a combined image CI2 including an execution function image of the function “Menu” stored in the first layer FR1 of the image storing unit 122 (step S17) [0075]).

As to claim 14, Sendai discloses a non-transitory computer-readable medium storing a program for causing a computer to execute: a first display control step of performing control so as to display a page (displaying whiteboard WB in the VR page of fig. 6), which is being displayed in a real space (characters written on a whiteboard WB by the teacher TE [0074]), in a first material as a presentation material used in a presentation by a presenter in a first position in a virtual reality space (displaying whiteboard WB in the region PN as shown in fig. 6); a second display control step of performing control so as to display a second material in a second position which is different from the first position in the virtual reality space (combined image CI1 displayed in the image display largest region PN [0074]); and an operation input information acquisition step of acquiring first operation input information as operation input information which is input by a viewer experiencing the virtual reality space and which is about display of the second material (sound processing unit 170 acquires sound set as operation for selecting the trigger image (step S15) [0075), wherein in the second display control step, a display manner of the second material is changed based on the first operation input information (If the set sound is acquired (YES in step S15), the image setting unit 165 causes the image display unit 20 to display, in the image display largest region PN, a combined image CI2 including an execution function image of the function “Menu” stored in the first layer FR1 of the image storing unit 122 (step S17) [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Valdivia et al. (US 2018/0095635).

As to claim 4 (dependent on 1), claim 5 (dependent on 4), Sendai discloses the display control device, but does not explicitly disclose that the processor is further configured to execute the instructions to acquire fourth operation input information as operation input information which is input by a viewer experiencing the virtual reality space and which is about a comment on the first material or the second material, the fourth operation input information including a position of a comment object in a material and a comment content, and manage the position of the comment object and the comment content while associating the position of the comment object and the comment content together; wherein when the first material or the second material is displayed in the virtual reality space, the processor is further configured to execute the instructions to perform control so as to display the comment content in the virtual reality space while associating the comment content with the position of the comment object in the first material or the second material.
In the same field of endeavor, Valdivia discloses a display control device, wherein a processor (processor 5602 of fig. 56) is further configured to execute an instructions (stored in memory 5604 of fig. 56) to acquire fourth operation input information as operation input information which is input by a viewer experiencing the virtual reality space (user gesture to select a comment as shown in fig. 39A [0205]) and which is about a comment on a first material or a second material (comment element 3910 of fig. 39A [0205]), the fourth operation input information including a position of a comment object in a material and a comment content (position and content as shown in fig. 39 [0205]), and manage the position of the comment object and the comment content while associating the position of the comment object and the comment content together (managing content and position as user manipulates comment element [0205]); wherein when the first material or the second material is displayed in the virtual reality space (VR scene of fig. 39), the processor is further configured to execute the instructions to perform control so as to display the comment content in the virtual reality space while associating the comment content with the position of the comment object in the first material or the second material (managing content and associated position within virtual space as user manipulates comment element [0205]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sendai and the teachings of Valdivia, such that comment content and associated position were managed as disclosed by Valdivia, with motivation to provide an intuitive experience for users—one that gives the users a sense of “presence,” or the feeling that they are actually in the virtual environment (Valdivia, [0005]).
As to claim 6 (dependent on 5), Sendai in view of Valdivia discloses the display control device, wherein the fourth operation input information further includes identification information which identifies a viewer inputting a comment (User identifier as shown in comment of fig. 39), and the processor is further configured to execute the instructions to manage the identification information, the position of the comment object, and the comment content while associating the identification information, the position of the comment object (managing content and associated position within virtual space as user manipulates comment element [0205], wherein the commenter identification is correspondingly managed as shown in fig. 39), but in this embodiment Sendai in view of Valdivia does not explicitly discloses that the comment content together and perform control about whether or not the comment content is displayed when the first material or the second material is displayed in the virtual reality space based on the identification information associated with the comment content.
In another embodiment Valdivia discloses a privacy setting, wherein the privacy settings may specify a “blocked list” of users that should not be allowed to access certain information associated with the object [0104]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sendai and the teachings of Valdivia such that users on blocked list were not able to comment and the processor was configured to manage the comment content together and perform control about whether or not the comment content is displayed when the first material or the second material is displayed in the virtual reality space based on the identification information associated with the comment content, with motivation to enhance user privacy (Valdivia [0104], [0200]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Van Wie (US 2013/0024785).
As to claim 9 (dependent on 1), Sendai discloses the display control device, but does not explicitly disclose that wherein the second material is the presentation material.
In the same field of endeavor, Van Wie discloses a display control device, wherein a first material is displayed as presentation material (labels “Sell” and “Build” of fig. 10) and a second material is displayed as presentation material (label “Invest” of fig. 10), wherein based on user’s input second material is modified (ellipse 168 of fig. 10 is added to label “Invest” of fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sendai and the teachings of Van Wie, such that the second material was provided as the presentation material as disclosed by Van Wie, with motivation to bridge the virtual area into the physical space and bridge the physical space into the virtual area (Van Wie [0039].)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623